POWELL, P. J.
On the 27th day of October, 1926, counsel for all parties in the above entitled and numbered cause filed in writing their joint motion reading as follows: “Whereas, the parties to the above cause have adjusted and compromised the same, it is respectfully prayed by both parties that the petition for writ of error in said cause be novv dismissed, at the cost of the plaintiff in error.” We have considered the motion, and are of the view that it should be granted. Therefore we recommend that the writ of error herein be dismissed, at the cost of plaintiff in error.
CURETON, C. J.
Dismissed on agreed motion to dismiss, as recommended by the Commission of Appeals.